DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (Pub. No. 20190335485) in view of Yang et al. (Pub No. 20180220413).
- With respect to claims 1, 3, 5, 7, Kundu teaches a user equipment (UE) comprising: a higher layer processor configured to determine that a first physical uplink control channel (PUCCH) carrying a first uplink control information (UCI) and a second PUCCH carrying a second UCI overlap in a slot (e.g. Abstract discloses the step of determine that uplink overlap; Fig. 6C shows the PUCCH carrying UCI), the higher layer processor being configured to determine, based on a first priority for the first PUCCH and a second priority for the second  wherein the first priority for the first PUCCH is based on a type of the first UCI, and the second priority for the second PUCCH is based on a type of the second UCI (Fig. 6C shows the first UCI type and second UCI type; par. 71), and Kundu implicitly fails to teach in a case that the type of the first UCI is Channel State Information (CSI) with higher priority and the type of the second UCI is CSI with lower priority, the one of the first PUCCH and the second PUCCH is the first PUCCH and the other one of the first PUCCH and the second PUCCH is the second PUCCH.  However, Yang teaches UCI is CSI (e.g. par. 147) with priorities (see par. 324, 349, 357), therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to implement Yang’s invention into Kundu’s invention at the UCI is CIS with priority on PUCCH for sending uplink control information over PUCCH.
- With respect to claims 9-12, Kundu teaches wherein the second PUCCH being another PUCCH with multi-slot transmission (Fig. 6 shows multiple slots).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471